Citation Nr: 1721550	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, from April 8, 2004 until November 16, 2010.  

2. Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, from November 17, 2010, until January 20, 2014.  

3.  Entitlement to an increased disability rating in excess of 30 percent for degenerative joint disease of the right shoulder, from January 21, 2014. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-exchedular basis under 38 C.F.R. § 4.16(b), prior to January 21, 2014.  




INTRODUCTION

The Veteran had active service from July 1965 until June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative joint disease of the right shoulder and assigned a 10 percent disability evaluation effective April 8, 2004.  The Agency of Original Jurisdiction (AOJ) subsequently increased the rating for this disability for specific periods as reflected on the title page of this decision.  The claims remain on appeal as the Veteran has not withdrawn them and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This matter was previously remanded by the Board along with a claim for entitlement to service connection for a psychiatric disorder.  The latter claim was granted by the AOJ in March 2014 and as such is no longer on appeal.  

The Veteran requested a hearing before a member of the Board, which was scheduled for January 2012.  The record indicates that the Veteran withdrew his request in a December 2011 statement.  The request for a hearing is thus deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The issue of entitlement to an increased rating for degenerative joint disease of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Prior to January 21, 2014, the preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  

2. Prior to January 21, 2014, the evidence of record does not present such an exceptional or unusual disability picture that the schedular evaluations are inadequate for the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to January 21, 2014, to include as on an extra-schedular basis have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO issued a March 2013 notice letter to the Veteran addressing TDIU, and a December 2015 letter that addressed TDIU on an extra-schedular basis, which meet the notice requirements.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The record also includes VA treatment records and VA examination reports from March 2007 and August 2008, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and an opinion was obtained addressing his capability of performing the physical and mental acts required by employment, which as will be explained below was adequate for purposes of adjudicating the appeal.  Therefore the Board finds that the duty to assist has been satisfied.  

The Board notes that the case was remanded in February 2012.  The remand directed that the Veteran be provided VCAA notice in regards to the TDIU claim, and if warranted to obtain records from Oceanside Family Medicine, and outstanding VA treatment records.  The Veteran was provided notice in March 2013, and records from Oceanside Family Medicine, and the VAMC were obtained.  A SSOC was issued in March 2014.

The Board also notes that the case was remanded in September 2014.  The remand directed that the Veteran be provided notice explaining the information needed to establish a claim for TDIU to include on an extra-schedular basis, outstanding records from the VAMC from 2011 to present be obtained, and the case be referred to the Director of Compensation for extra-schedular consideration.  The Veteran was provided notice in December 2015, records from the VAMC from January 2011 were obtained, and the case referred to the Director of Compensation.  A SSOC was issued January 2017.  

Accordingly, the requirements of the February 2012 and September 2014, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

III. TDIU 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran/appellant is entitled to a total disability rating based upon individual unemployability, neither the veteran's/appellant's nonservice-connected disabilities nor advancing age may be considered.  


Prior to January 21, 2014

The Board notes the Veteran's last place of employment was with the United States Postal Service (USPS).  Records from the USPS indicate in 1995 the Veteran was found to have a work-related injury of cervical strain, lumbar strain, and myofascial pain syndrome.  He was placed on short-term disability.  The record shows that in July 1997 he completed a work-hardening program, and was found able to return to his usual and customary job as an express mail expediter with no restrictions.  He returned to work in August 1997, where he stayed until October 1997, and was placed on short-term disability.  He had an independent medical examination in October 1998, and was found able to perform modified job duties.  In May 1999, the USPS, indicated that based on the Veteran's ability to perform modified work per Dr. W., the Veteran was being offered a rehabilitation job.  The rehabilitation job was modified general expeditor.  Job duties were outlined, as were physical restrictions.  Subsequently, in October 1999, it was determined the Veteran had refused or neglected to work after suitable work had been offered.  The Veteran then chose to retire.  

In March 2007, the Veteran underwent a VA examination.  The Veteran was assessed as having a chronic skin condition of his bilateral feet.  He had itching, shedding, crusting, and cracking between his toes.  There was no functional impairment resulting from the feet condition.  He was assessed with having a right shoulder condition that resulted in the following symptoms: weakness with repetitive use, stiffness of his shoulder and upper arm, lack of endurance, limited house chores, locking with upright position of arms, and numbness and tingling in hand and fingers.  He had pain in his shoulder, arm, and hand that occurred 12 times per day, lasting each time for half an hour.  The pain was described as sharp and cramping in nature, and was relieved by rest and medication.  At the time of pain he could not perform manual labor.  He had difficulty with dressing, bathing, sitting and lifting.  He reported the condition did not cause incapacitation.  The examiner concluded the functional impairment from his shoulder condition, was the inability to engage in heavy lifting and sustain regular work.  

At a September 2007 mental health visit at the VAMC, the Veteran reported anger at being discharged from the military for a personality disorder and anger issues, and then facing a similar problem at the USPS some years later. 

At a June 2008 psychiatric assessment, his appearance was neat, speech normal, behavior calm, his mood depressed, affect appropriate, thought content was normal, and he denied hallucinations and suicidal or homicidal ideation.  He was diagnosed with major depressive disorder, and was noted as having conflicts with his primary support group.  According to a July 2008 mental health treatment note, the Veteran reported he felt he was wrongfully let go from the USPS.  Through 2014, the Veteran's condition showed moderate impairment due to depression.    

In August 2008 the Veteran underwent a shoulder VA examination.  He reported weakness, stiffness, giving way, lack of endurance and locking.  He reported pain in the right shoulder on an intermittent basis. The pain was elicited by physical activity or comes by itself, and was relieved by rest or by itself.  He was also taking gabapentin with some relief.  He required complete bed rest at the highest levels of pain.  The functional impairment due to his shoulder condition was limitation of use of the right shoulder or overhead reaching, lifting, pushing or pulling.

Oceanside Family medical records, reveal a history of treatment for his right shoulder disability.  In a July 2009 note, Dr. J. B., indicated the Veteran's ability to work appeared to be compromised according to his inability to use the right arm.  These records reveal he has left shoulder degenerative arthritis, as well as spinal stenosis.  

At a November 2011 visit, the Veteran reported of physical pain from his shoulders, that effects his sleep and his mood.   

At a June 2012 psychiatric evaluation, the Veteran appeared neat, his speech was normal, appropriate behavior, appropriate affect, anxious mood, and he denied hallucinations and homicidal or suicidal ideation.  He felt paranoid, and was oriented to person, time, place and purpose, he was alert, had normal concentration, normal judgment, normal memory.   

In an October 2012 statement from Dr. A. T., of Oceanside Family Medicine, Dr. T. stated that the Veteran has pain that precludes him from maintaining employment. 

In a January 2014 statement from the USPS, it was noted the Veteran retired from the USPS on December 13, 1999 under the Disability Retirement Process.   

In March 2013, a negative reply was received from the SSA, indicating there are no medical records on file related to the Veteran.  

On the VA Form 21-8940 of March 2013, the Veteran reported he stopped working in November 1997, as a result of his right shoulder. The Veteran reported he had had education and training since becoming too disabled to work. He reported that he worked for the US Postal Service from November 1992 to November 1997.  He reported that he had education or training in wiring and operation of basic IBM machines, and had worked as a sorter, printer, and collator.  He indicated he took a real estate brokers course from approximately May 2005 through December 2015. He claimed that his shoulder condition was "continuously painful, relived by heat, medications, and requires rest periods and lying down during the day.  Any activity of the shoulder brings weakness, fatigue, and more severe pain." 

Prior to January 21, 2014, service connection had been established for: depression rated as 10 percent disabling from April 30, 2004, 30 percent disabling from September 14, 2007, and 50 percent disabling from June 4, 2008; right shoulder degenerative joint disease rated as 10 percent disabling from April 8, 2004, and 20 percent disabling from November 17, 2010; hemorrhoids rated as noncompensable, and intertrigo of the bilateral feet rated as noncompensable.  A combined rating of 10 percent was effective from April 8, 2004; a 20 percent rating was effective from April 30, 2004, a 40 percent rating from September 14, 2007, a 60 percent rating was effective from June 4, 2008, a 70 percent rating was in effect from January 21, 2014.  A total rating based on individual unemployability was granted from January 21, 2014.  

As noted above, 38 C.F.R. §4.16(a) requires that the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  The Veteran did not meet the criteria of §4.16(a) for the threshold requirements prior to January 21, 2014.  

However, in cases like this one, when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a total disability evaluation may still be assigned on an extra-schedular basis.   It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extra-schedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321 (b), 4.16(b). Here, the case was referred for extra-schedular consideration in a remand of September 2014.

In January 2017, the Director of compensation Service, issued an administrative review of the Veteran's case for consideration of entitlement to a TDIU pursuant to extra-schedular consideration under 38 U.S.C.A. § 38 C.F.R. 4.16.  A review of records revealed a denial of SSA disability benefits with no details provided.  Upon her review of the file, the Director noted the letter from the Veteran's prior employer, USPS, which relates that he retired via the USPS disability retirement process on December 13, 1999; the letter does not show the disability or disabilities led to the retirement.  A follow up request to the USPS did not result in a response and none of the available records prior to January 21, 2014, reveal any functional deficits secondary to hemorrhoids or intertrigo of the feet.  The Director noted that outpatient treatment records revealed occasional visits for complaints of bilateral shoulder pain and cervical spine spondylosis.  Service connection is not in effect for a left shoulder or cervical spine disabilities.  The Veteran  had surgery on his cervical spine in the prior twenty years.  The Director noted that the Veteran had  not had any surgical procedures or inpatient treatment for the right shoulder and there is no evidence that the Veteran has been unable to perform routine daily activities due to right shoulder problems.  She also noted that there were no details provided and no examination reports includes a statement that indicated the Veteran's right shoulder condition prevented work.  

The Director also noted that the evidence shows the Veteran's depressive disorder is moderate, and causes functional restrictions.  The records reveal that prior to January 21, 2014, he sporadically attended therapy sessions, occasionally taking medication to help control his symptoms.  Finally, the Director also noted that the record contained no evidence of "functional problems" related to the Veteran's other two service-connected disabilities, hemorrhoids and intertrigo.  

The Director concludes that each of the Veteran's service-connected conditions was appropriately evaluated.  She stated that none of the available medical evidence showed inpatient treatment or frequent or intense outpatient treatment for any of the service-connected disabilities.  She noted that there was other evidence that showed neurological problems related to the right elbow and that medical evidence showed were unrelated to the service-connected right shoulder disorder.  
 
The Director concluded that "none of the available objective evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful activities prior to January 21, 2014."  

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald,27 Vet. App. 447, 456-57 (2015). The Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule. Id. at 457. The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance." Floyd v. Brown ,9 Vet. App. 88, 94-95 (1996). With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. Kuppamala, 27 Vet. App. at 456.

Here, the C&P Director used the incorrect legal standard when she made her finding that "none of the available objective evidence supports the Veteran's contention that any of his service connected disability or a combination of the effects of the disabilities prevented all types of gainful activity."  The proper standard under 38 C.F.R. §4.16 (a) is whether the Veteran is unable to "secure and follow a substantially gainful occupation as a result of service-connected disabilities."  In this case, any error by the C&P Director in the January 2017 decision is harmless as the Board conducts de novo review and the current decision is made on the merits.  See Kuppamala, 27 Vet. App. 447.  

The Board will first review whether there is evidence that any of the service-connected disabilities individually present such an exceptional disability picture that the available schedular ratings are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  There must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321 (b)(1). 

In this case, the Board finds that the schedular criteria are adequate to rate each of the Veteran's four service-connected disabilities at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology associated with depression.  The Veteran nor his representative has not pointed to symptoms, medical evidence, or related factors that are not covered by each of the applicable diagnostic codes.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

Here, there is no suggestion, that, during the period under consideration, the service-connected disabilities, rendered him actually or effectively unable to obtain or maintain gainful employment. The Board notes the Veteran was placed on temporary disability with the USPS, with there is no evidence that the temporary disability was a result of his right shoulder, depression, hemorrhoids or intertrigo.  The Veteran subsequently retired, after he was offered and rejected a rehabilitation job.  The Veteran then reported he took a real estate brokers course from 2005 through 2015.  This evidence demonstrates that he has been able to train for a position as a real estate broker and his prior evidence shows that he was able to work for the USPS for a number of years before an unknown disability required that he take a job that took into account his disabilities.  He refused the position but has sent VA no information as to why the position was not acceptable.  He has provided no information or explanation as to how the service-connected disabilities collectively interfere with his ability find and maintain substantially gainful employment in a position for which he has trained. 

Based upon the evidence in this case that include the Veteran's lay statements, the Board find that the evidence does not  show that prior to January 21, 2014,  the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, entitlement to a TDIU, to include as on an extra-schedular basis, must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU prior to January 21, 2014, is denied. 


REMAND

The Veteran last had an examination with regard to his right shoulder in January 2014.

The Board observes that a new precedential opinion that directly impacts the issue of entitlement to an increased evaluation for right shoulder, was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The January 2014 report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the service connected right shoulder condition.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


